       Case: 1:18-cr-00635-JG Doc #: 14 Filed: 02/26/19 1 of 6. PageID #: 88




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )   CASE NO.: 1:18CR635
                                                   )
                Plaintiff,                         )   JUDGE JAMES S. GWIN
                                                   )
        v.                                         )
                                                   )
 LOUIS C. COOPER,                                  )   UNITED STATES’ SENTENCING
                                                   )   MEMORANDUM
                Defendant.                         )


       Now comes the United States of America, by its counsel, Justin Herdman, United States

Attorney, and Payum Doroodian, Assistant United States Attorney, and respectfully submits this

memorandum for the sentencing of Defendant Louis C. Cooper. The United States agrees with

the Presentence Investigation Report (“PSR”) that the Defendant’s adjusted advisory Sentencing

Guidelines offense level is 14 (after acceptance of responsibility) and his Criminal History

Category is I. (Doc. No. 11 at ¶ ¶ 32, 37). Thus, the advisory Guidelines range is 15 to 21

months. (Doc. No. 11 at ¶ 58). For the reasons set forth below, this Court should impose a

sentence within the advisory Guidelines range, as jointly recommended by the parties in the plea

agreement.

I.     FACTUAL BACKGROUND

       Defendant was born in 1961. Due to workplace injuries, Defendant received various

disability benefits from the Ohio Bureau of Workers’ Compensation (“OBWC”), beginning in

1995. While Defendant reported that he returned to work on various occasions between 1995 and

2008, Defendant falsely reported to the OBWC that he had not worked in any capacity since July

18, 2008. However, as least as early as May 2009, Defendant began working as independent
        Case: 1:18-cr-00635-JG Doc #: 14 Filed: 02/26/19 2 of 6. PageID #: 89



contractor for numerous companies, including Periscope Designs LLC (Government Exhibit 1),

Global Distibutors of Produce LLC, Hess Construction, and Pollak Food Distributors, Inc. In

order to evade discovery by OBWC that Defendant has returned to work, thereby securing the

roughly $1,640 a month in stolen benefits, Defendant requested his employers make any checks

out to his wife’s name, which Defendant alleged was the name of his business. From in or

around 2010 until Defendant’s scheme was discovered in or around 2017, Defendant submitted

43 requests for disability payments alleging he has not been working or self-employed.

Defendant further affirmed the same in 32 administrative hearings and in every contact with

OBWC during this time frame. However, in the span of eight years, defendant earned at least

$206,313.62 working as an independent contractor for numerous businesses and clients. See

Government Exhibit 2.

        In July 2012, Defendant applied for Title II: Disability Insurance Benefits from the

Social Security Administration (“SSA”). In similar fashion, Defendant alleged to SSA that he

could not work in any capacity and has not done so since 2008. Based on his numerous false

statements, Defendant received roughly $2,040 per month from SSA from 2012 through 2018.

       As a result of Defendant’s criminal scheme, Defendant fraudulently received

approximately $245,760.23 from both agencies, totaling as much as $3,680 per month in stolen

benefits.

II.    APPLICATION OF § 3553(a) FACTORS

       Considering the 18 U.S.C. § 3553(a) factors, including the nature and circumstances of

the offense, a within-Guidelines sentence is sufficient, but not greater than necessary, to reflect

the seriousness of the offense, promote respect for the law, provide a just punishment for the

offense, and afford adequate deterrence.




                                                  2
        Case: 1:18-cr-00635-JG Doc #: 14 Filed: 02/26/19 3 of 6. PageID #: 90



       For eight years, Defendant brazenly stole $245,760.23 in disability benefits while

working and earning at least $206,313.62 during that same time span. While working as a

contractor, Defendant earned between $2,000 and $4,000 per month working for numerous

businesses and individual clients. See Government Exhibit 2. At the outset, Defendant knew

what he was doing was wrong and specifically calculated a method by which he could avoid

getting caught by using his wife’s name. Further, as if defrauding one agency out of $1,680 a

month wasn’t enough, Defendant greedily applied for SSA benefits in 2012 using the same fraud

to secure an additional $2,040 per month, despite being gainfully employed the entire time.

Through executing the fraud on two agencies, Defendant doubled his income, earning as much as

approximately $7,680 a month, or $452,073.85 between working and defrauding two agencies in

the span of eight years. Yet, despite Defendant’s sizable cash flow, Defendant reported a credit

card debt of $39,076.02, as well as a debt of $39,115.67 from two auto loans for vehicles

purchased years after 2014. (Doc. No. 11 at ¶ 53). Thus, given the nature and circumstances of

the offense, particularly Defendant’s apparent greed and reckless spending during the fraud

period, Defendant’s conduct warrants a within-Guidelines range sentence.

       In his sentencing memorandum, Defendant describes his medical history and his desire to

make restitution as justification for this Court imposing “fair and reasonable sentence.” While

there is no dispute that Defendant endured multiple surgeries in his life, the most relevant fact is,

as noted in the PSR, that Defendant’s current physical conditions are under control. (Doc. No. 11

at ¶ 45). Defendant further notes he would not be able to work at Periscope Design if

incarcerated. (Doc. No. 13 at p.6). However, there is no evidence to support this bald assertion.

To the contrary, Defense Exhibit C, appears to indicate that the owner of Periscope Design was

very happy with “one of [her] best employees,” and as such, incarceration does not appear to




                                                  3
        Case: 1:18-cr-00635-JG Doc #: 14 Filed: 02/26/19 4 of 6. PageID #: 91



limit Defendant’s employment opportunities as an independent contractor. While it is

commendable that Defendant intends to pay restitution, doings so should not provide him with a

“free pass” from enduring just punishment of incarceration for his offenses. Further, as

Defendant notes the necessity, after committing years of fraud, for him to now declare

bankruptcy, there is no possibility for this court to impose any fine or any other significant

punishment other than incarceration.

       Defendant’s sentence must reflect the seriousness of the offense, promote respect for the

law, and afford adequate deterrence to others who may commit similar offenses or who may

believe that stealing from the federal government is a victimless crime. Stealing from the SSA

and OBWC deprives it of the ability to effectively provide support to the elderly and disabled

who need these benefits to survive. In effect, the Defendant stole from the poorest individuals in

society who need benefits the most and have no other source of income. Defendant’s sentence

provides this Court with a valuable opportunity to not only impose just punishment to the

Defendant, but also to show that stealing benefits is a serious crime. Moreover, “[b]ecause

economic and fraud-based crimes are more rational, cool, and calculated than sudden crimes of

passion or opportunity, these crimes are prime candidates for general deterrence.'" United States

v. Peppel, 707 F.3d 627, 637 (6th Cir 2013) (quoting United States v. Martin, 455 F.3d 1227,

1240 (11th Cir. 2006)); see also United States v. Musgrave, 761 F.3d. 602, 609 (6th Cir. 2014)

(noting that financial crimes "are especially susceptible to general deterrence" and "there is a

general policy favoring incarceration for these crimes"). A within-Guidelines sentence will serve

the purposes of deterrence as well as the other sentencing factors.




                                                  4
       Case: 1:18-cr-00635-JG Doc #: 14 Filed: 02/26/19 5 of 6. PageID #: 92



III.   CONCLUSION

       For the forgoing reasons, the United States respectfully requests that the Court impose a

sentence within the Guidelines range.

                                                     Respectfully submitted,

                                                     JUSTIN HERDMAN
                                                     United States Attorney



                                             By:     /s/ Payum Doroodian
                                                      Payum Doroodian (DC: 1035376)
                                                      Assistant United States Attorney
                                                      United States Court House
                                                      801 W Superior Ave, Suite 400
                                                      Cleveland, OH 44113
                                                      (216) 622-3739
                                                      (216) 522-2403 (facsimile)
                                                      Payum.Doroodian@usdoj.gov




                                                5
        Case: 1:18-cr-00635-JG Doc #: 14 Filed: 02/26/19 6 of 6. PageID #: 93



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 26th day of February 2019 a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                       /s/ Payum Doroodian
                                                       Payum Doroodian
                                                       Assistant U.S. Attorney




                                                  6
